DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered. Claims 20-25, 27, 28, 30-39 and 44 are currently pending in the application. An action follows below:
Response to Arguments
All rejections in the previous Office action dated 05/29/2020 have been withdrawn in light of the amendment to claims. See the new ground of rejections below.
Claim Objections
Claim 44 is objected to under 37 CFR 1.75(a) because although this claim meets the requirement 112/2d, i.e., the metes and bounds are determinable, however, “the predetermined number of the touch pads being simultaneously activated for changing from the first operating mode to the second operating mode is distinct from any other operation performable on the electronic module” in last 3 lines should be changed to -- the predetermined number of the touch pads being simultaneously activated for changing from the first operating mode to the second operating mode is different from a number of the touch pads for performing other operation on the electronic module -- in order to clarify the claimed limitation and to be consistent with the paragraph [0046] of the corresponding U.S. publication that discloses “at least 3 touch pads being simultaneously activated for changing from the first operating mode to the second operating mode is different from a touch pad for performing basic operation.” Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25, 28, 31-35, 38, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2013/0141381 A1; hereinafter Yilmaz) in view of Kaikuranta (US 2003/0034185 A1) and Shin et al. (US 2015/0062069 A1; hereinafter Shin.)
As per claim 20, Yilmaz discloses a portable object (Fig. 2; ¶ [0021], disclosing a portable object 20 including a smart phone, a PDA, a tablet computer and etc.) comprising:
see at least Fig. 1, disclosing an electronic module comprising a controller 12);
a case including a frame closed by glass to form a housing in which the electronic module is placed (Figs. 1-2; ¶ [0011]; ¶ [0021], disclosing a case including a frame closed by a top cover panel made of glass to form a housing in which the electronic module is placed;) and
a controller including at least a plurality of touch pads for interacting with the electronic module, the electronic module cooperating with controller (see at least Figs. 1, 3, 4; ¶¶ [0009], [0021], [0023]-[0025], disclosing a portable object 20, such as a smart phone, comprising a touch sensitive display, as the "claimed" controller, which includes a touch sensor 10 including a plurality of touch-sensitive areas 22 that includes a plurality of touch pads 24/26, for interacting and cooperating with the electronic module), each touch pad being located on an inner surface of the glass (see at least Figs. 3, 4; ¶¶ [0009], [0011], [0016], disclosing each touch pad formed by drive and sense electrodes and being located on an inner/bottom surface of the cover glass to form a touch screen of the smart phone or PDA at Fig. 2; ¶ [0021]), 
wherein the electronic module is programmed to:
  	be in a first operating mode in which each touch pad is electrically activatable (see at least ¶¶ [0017], [0021], [0022], disclosing the electronic module programmed to be in a first/normal operating mode in which each touch pad is electrically activatable to initiate one or more predefined functions, such as zooming functions,) 
  	to be in a second operating mode in which the portable object/device is in a locking state (see at least ¶ [0025], disclosing the electronic module being programmed to be in a second operating mode in which the portable object/device is in a locking state after the controller of the electronic module detects a substantially complete surface touch simultaneously sensed by all touch pads 24/26,)
  	change from the first operating mode to the second operating mode in response to a detection of a simultaneous activation of at least two of touch pads (see the above discussion; or at least ¶ [0025],) and 
  	activate a function in response to the detection of the simultaneous activation of the at least two of touch pads, the function remaining functionally active and drawing power during the second operating mode (see the above discussion; or at least ¶ [0025], disclosing to activate a function of activating a locking state of the portable device or a combined function including a function of activating a locking state of the portable device and any suitable function, e.g., a function of putting a call in a speaker phone mode, in response to the detection of the simultaneous activation of all touch pads 24/26, the function of activating the locking state of the portable device or the above-discussed combined function remaining functionally active and drawing power during the second operating mode.)

Yilmaz is silent to features, (i) the second operating mode in which each touch pad is not electrically activatable or each touch pad is not electrically activatable when the device is in the locking state and (ii) the top cover glass having a periphery enclosed by the frame and each touch pad spaced apart from the periphery of the top cover glass.

Regarding to the feature (i), in the same field of endeavor, Kaikuranta discloses a related portable object/device, such as a mobile phone (see at least ¶ [0007],) comprising:
an electronic module (see at least Fig. 4, disclosing a mobile phone 400 comprising an electronic module including a microprocessor 460); and
a controller including at least a plurality of touch pads for interacting with the electronic module, the electronic module cooperating with controller (see at least Fig. 4; ¶ [0003], disclosing a touch pad 402, construed as the claimed controller, including a plurality of soft-keys, construed as the claimed plurality of touch pads, for interacting with the electronic module, the electronic module cooperating with controller to allow the user to select different functions, wherein the plurality of soft-keys [[as the claimed plurality of touch pads]] are disabled when the portable device is in the locked state (see ¶ [0007]:1-8),)
wherein the electronic module is programmed to:
 	be in a first operating mode in which each touch pad is electrically activatable (see at least ¶ [0003], disclosing the electronic module programmed to be in a first/normal operating mode in which each soft-key [[as the claimed touch pad]] is electrically activatable to enter or select one of functions,)
 	 	be in a second operating mode in which each touch pad is not electrically activatable (see at least ¶ [0007]:1-8, disclosing the electronic module programmed to be in a second operating mode in which the portable device is in a locked state and each soft-key [[as the claimed touch pad]] is not electrically activatable, thereby preventing unintended touch pad input resulting from accidental touching, so that the unavailable touch pad functions will not be carried out when the device is in the locked state (see at least ¶ [0008],) and
 	 	activate a function of activating a locked state of the portable device or a combined function including a function of activating a locked state of the portable device and any suitable function, e.g., a function of monitoring incoming calls and alert, the function of activating the locked state of the portable device or the above-discussed combined function remaining functionally active and drawing power during the second operating mode (see at least ¶ [0007]:1-8.)

Yilmaz, as discussed above, discloses the second operating mode in which the portable object/device is in a locking state, but is silent to “each touch pad not electrically activatable when the device is in the locking state”, in order to render “the second operating mode in which each touch pad is not electrically activatable”, as claimed. Kaikuranta, as discussed above, teaches the second operating mode in which the portable object/device is in a locking state and each touch pad is not electrically activatable when the portable object/device is in the locking state, thereby preventing unintended touch pad input resulting from accidental touching, so that the unavailable touch pad functions will not be carried out when the device is in the locking state. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the portable object of Yilmaz, specifically programming the Yilmaz electronic module to be in the second operation mode in which each touch pad is not electrically activatable when the portable object/device is in the locking state, in view of the teaching in the Kaikuranta reference, to improve the above modified portable object of the Yilmaz reference for the predictable result of preventing unintended touch pad input resulting from accidental touching, so that the unavailable touch pad functions will not be carried out when the portable object/device is in the locking state.
 
Regarding to the feature (ii)	, in the same field of endeavor, Shin discloses a similar portable object such as a smart phone, a PDA, a tablet computer or the like (see at least Fig. 2A; ¶ [0041]) comprising:
an electronic module (see at least Fig. 1, disclosing an electronic module comprising a controller 180);
see at least Fig. 2A, disclosing a case including a rear cover 102 and a front cover 101 as a frame), the frame being closed by the top cover of the touchscreen display 151 to form a housing in which the electronic module is placed (see at least Figs. 2A, 3; ¶¶ [0096], [0099], [0118], disclosing the frame being closed by the top cover of the touchscreen display 151 to form a housing in which the electronic module is placed), the top cover of the touchscreen display 151 having a periphery enclosed by the frame (see at least Fig. 2A); and
a controller including at least one plurality of touch pads for interacting with the electronic module, the electronic module cooperating with controller (see at least Figs. 1, 3, 9, disclosing the portable object comprising the touch screen display 151 which includes the "claimed" controller comprising a plurality of touch pads corresponding to the elements 521-524 shown in Fig. 9, for interacting and cooperating with the electronic module), each touch pad being located on an inner surface of the top cover to form a touch screen (see at least Figs. 2A, 3, 9; ¶¶ [0116], [0118]) and spaced apart from the periphery of the top cover (see at least Fig. 9, disclosing each touch pad corresponding to one of the elements 521-524 spaced apart from the periphery of the top cover of the touch screen display 151.)

Yilmaz, as discussed above, discloses the frame being closed by the top cover glass to form a housing in which the electronic module is placed and each of the plurality of touch pads being located on an inner surface of the glass to form a touch screen, but is silent to “the top cover glass having a periphery enclosed by the frame and each touch pad spaced apart from the periphery of the top cover glass,” as claimed. Shin, as discussed above, has remedied for the above deficiencies of Yilmaz by explicitly disclosing “the top cover having a periphery enclosed by the frame and each of a plurality of touch pads spaced apart from the periphery of the top cover.” Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the portable object of Yilmaz to have the top cover glass having a periphery enclosed by the frame and each touch pad spaced apart from the periphery of the top cover glass,” as desired as claimed, to obtain the same predictable results in accordance with the particular application. Accordingly, the above combination of Yilmaz and Shin renders this claim obvious.

claim 21, Yilmaz discloses that the at least two of touch pads is equal to at least 50% of a total number of touch pads present (see the above discussion in the rejection of claim 20; or Yilmaz at least ¶¶ [0023]-[0025]).
As per claim 22, Yilmaz discloses that the at least two of touch pads is equal to a total number of touch pads present (see the above discussion in the rejection of claim 20; or Yilmaz at least ¶¶ [0023]-[0025], disclosing all touch pads activated to allow the change from the first operating mode to the second operating mode.)
As per claim 23, Yilmaz discloses that the activation of the touch pads occurs by variation of an electric field in the touch pads (see Yilmaz at least ¶¶ [0013[-[0014], disclosing activation of the touch pads occurring by contact with a body, such as finger(s) and hand, causing variation of an electric field in the mutual-capacitance touch pads or self-capacitance touch pads).

As per claim 24, the above modified Yilmaz does not explicitly disclose “the variation of the electric field caused by a volume of water”.
However, Shin further discloses an activation of the touch pads occurring by contact with a body, such as a volume of water, causing a variation of an electric field in the touch pad (see at least ¶ [0118]), so as to cause the touch control function to malfunction (see at least ¶ [0123]). Shin further discloses the portable object, capable of detecting the water in contact with the touchscreen and the portable object, and the electronic module programmed to operate in a normal mode, in which the touch control function is enabled (i.e., the touchscreen is electrically activatable), and a water normal mode, in which the touch control function is disabled (i.e., the touchscreen is not electrically activatable) and other user input units can be used instead, thereby rendering the portable object capable of operating both on land and underwater and avoiding a malfunction of the touch control function due to the presence of the water (see at least ¶ [0119]-[0125]).
Yilmaz, as discussed above, discloses the portable object comprising a capacitive touchscreen and capacitive touch pads but is silent to an activation of touch pads or the touchscreen occurring by contact with a body being a volume of water causing a variation of the electric field. Shin has remedied for such deficiency of Yilmaz and further provided the improved portable object capable of operating at least both in the normal mode and in the water 

As per claim 25, the above modified Yilmaz obviously renders discloses the activation of the touch pads occurring by pressure applied on the touch pads (see Yilmaz at least at (¶¶ [0002]-[0003], disclosing that the touch pads being different types of touch sensors/screens, such as the capacitive touch sensors/screens, the resistive sensors/touchscreen and surface acoustic wave touch screen, used in the portable object where appropriate is well-known and expected in the art; further see Kaikuranta at least at ¶ [0004] also teaching that the touch pads being different types of touch sensors/screens, such as the capacitive touch sensors/screens and the resistive sensors/touchscreen, used in the portable object where appropriate and the activation of the touch pads occurring by pressure applied on the touch pads are well-known and expected in the art.)
As per claim 28, the above modified Yilmaz discloses that the first operating mode is a normal operating mode in which the electronic module is active, and the second operating mode is a standby operating mode in which the electronic module is inactive (see Yilmaz at least ¶ [0025].)
As per claim 31, see the discussion of the rejection of claim 20 for similar limitations. Note that the screen of claim 31 corresponding to the glass of claim 20, an electric detection grid of claim 31 corresponding to an array of drive and sense electrodes of the Yilmaz touch sensor as discussed in the rejection of claim 20. Accordingly, the above modified Yilmaz renders this claim obvious.
claim 32, the above modified Yilmaz discloses that the determined number of activated areas is equal to at least three (see Yilmaz ¶¶ [0024]-[0027], specifically ¶ [0025], disclosing the determined number of activated areas 24/26 being equal to at least three).
As per claim 33, Yilmaz discloses that the determined number of activated areas is equal to five6Docket No. 500050USPreliminary Amendment (see Yilmaz ¶¶ [0024]-[0027], specifically ¶ [0025], disclosing the determined number of activated areas being equal to five6Docket No. 500050USPreliminary Amendment).
 As per claim 34, the above modified Yilmaz discloses the screen being of capacitive type, activation being achieved by causing a variation of an electric field (see Yilmaz at least ¶¶ [0013[-[0014], disclosing activation of the touch pads occurring by contact with a body, such as finger(s) and hand, causing a variation of an electric field seen by the mutual-capacitance touch screen or self-capacitance touch screen).
As per claim 35, the above modified Yilmaz discloses the screen being of a resistive type (see Yilmaz at least at (¶¶ [0002]-[0003], disclosing that the touch pads being different types of touch sensors/screens, such as the capacitive touch sensors/screens, the resistive sensors/touchscreen and surface acoustic wave touch screen, used in the portable object; further see Kaikuranta at least at ¶ [0004] also teaching that the touch pads being different types of touch sensors/screens, such as the capacitive touch sensors/screens and the resistive sensors/touchscreen, used in the portable object.)
As per claim 38, see the discussion in the above rejection to claim 24 for similar limitation.
As per claim 39, the above modified Yilmaz discloses that the first operating mode is a normal operating mode in which the electronic module is active, and the second operating mode is a standby operating mode (see Yilmaz at least ¶ [0025].)
As per claim 44, see the rejection of claim 20 for similar limitations. The above modified Yilmaz further discloses the predetermined number of the touch pads being at least two (see the rejection of claim 20; or see Yilmaz at least ¶¶ [0023], [0025], disclosing the predetermined number of the touch pads being at least two or all of the touch pads) and the predetermined number of the touch pads being simultaneously activated for changing from the first operating mode to the second operating mode being distinct from any other operation performable on the electronic module (see the rejection of claim 20 which discusses the predetermined number of the touch pads being simultaneously activated for changing from the first operating mode to the second operating mode being distinct from any other operation performable on the electronic module associated with a single touch; see Yilmaz ¶ [0017], ¶ [0022].)

Claims 27, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz in view of Kaikuranta and Shin and further in view of Blanchard (US 6,677,934 B11).
As per claim 27, the above modified Yilmaz discloses in detail a capacitive touch screen and capacitive touch pads wherein the activation of the touch pads occurs by contact with a body causing a variation of an electric field seen by the touch pad (see the discussion in the rejection to claim 23.) Yilmaz further discloses that different types of touch sensors/screens, such as the resistive touchscreen and surface acoustic wave touch screen, used in the portable object where appropriate is well-known and expected in the art (¶¶ [0002]-[0003].) Yilmaz does not explicitly disclose light beam interruption touch screens such as infrared/optical touch screens, wherein activation of the touch pads causes modification of an optical array of each of the activated touch pads.
However, in the same field of endeavor, Blanchard discloses different types of touch screens, such as the capacitive touch screen, resistive touchscreen, piezoelectric touch screen, surface acoustic wave touch screen, and light beam interruption touch screens such as infrared/optical touch screens, and their respective advantages appropriately used for respective application are well-known and expected in the art (see Col. 1:42-54.) For example, activation of the infrared/optical touch screen/pads causes modification of an array of each the activated touch pads and the infrared/optical touch screen usually provides the best performance in outdoor applications and exhibits relatively efficient cost and high touch point density and can be operated with heavy gloves (Col. 2:10-31.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the infrared/optical touch screen/pads in the portable object of the above modified Yilmaz, as this infrared/optical touch screen/pads is known to usually provide the best performance in outdoor applications, to exhibit relatively efficient cost and high touch point density, and to be operated with heavy gloves, as taught by the Blanchard reference. Accordingly, the above modified Yilmaz renders this claim obvious.
	As per claim 36, see the discussion in the above rejection of claim 27 for similar limitations.
claim 37, the above modified Yilmaz discloses in detail a capacitive touch screen and capacitive touch pads wherein activation of the touch pads occurs by contact with a body causing a variation of an electric field seen by the touch pad (see the discussion in the rejection to claim 23.) The above modified Yilmaz further discloses that different types of touch sensors/screens, such as the resistive touch screen and surface acoustic wave touch screen, used in the portable object where appropriate is well-known and expected in the art (see the discussion in the rejection of claim 25 or see Yilmaz ¶¶ [0002]-[0003].) The above modified Yilmaz is silent to a piezoelectric touch screen.
However, in the same field of endeavor, Blanchard further discloses different types of touch screens/sensors, such as the capacitive touch screen, resistive touch screen, piezoelectric touch screen, surface acoustic wave touch screen, and light beam interruption or optical touch screens, and their respective advantages appropriately used for respective application are well-known and expected in the art (see Col. 1:42-54.) An activation of the touch pads occurring by pressure applied by a body causing, by piezoelectric effect, appearance of a voltage on the touch pad/screen is well-known and expected in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the piezoelectric touch screen/pads in the portable object of Yilmaz, as this piezoelectric touch screen/pads is known to provide the advantages over another type of touch screen for a particular application, as taught by the Blanchard reference. Accordingly, the above modified Yilmaz renders this claim obvious.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz in view of Kaikuranta and Shin, and further in view of Suzuki et al. (US 2009/0015514 A1; hereinafter Suzuki.)
As per claim 30, the above modified Yilmaz, as discussed in the above rejection to claim 20, discloses the electronic module programmed to activate the function in response to the simultaneous activation of the at least two of touch pads and the second operating mode is an operating mode in which the function is functionally active and drawing power (see the discussion in the rejection of claim 20; or see Yilmaz at least ¶ [0025] and Kaikuranta at least ¶ [0007]:1-7.) The above modified Yilmaz, as discussed in the above rejection to claim 24, obviously renders the first operating mode being a normal operating mode (or a non-water mode in view of Shin) which a touch control function of the electronic module is active (but not a chronograph function of the electronic module being inactive, as claimed) and the second operating mode (such as the water mode in view of Shin) being an operating mode in which the touch control function is inactive (but not a chronograph function of the electronic module being active, as claimed). See the Shin reference discussed in the above rejection to claim 24.
However, in the same field of endeavor, Suzuki discloses a portable object (see at least Fig. 11; Abstract, disclosing a portable electronic device) capable of operating both in the first normal operating mode on land and in the second operating mode in underwater (¶ [0003]), wherein the first operating mode is a normal operating mode in which a chronograph function of the electronic module is inactive, and the second operating mode is an operating mode in which the chronograph function is active (see at least Figs. 3 and 7; ¶¶ [0117]-[0120] and/or [0130]-[0132], disclosing that, a chronograph function automatically starts measuring a dive duration when the portable electronic device detects water as the portable electronic device enters in the water mode [the second operating mode] and the chronograph function stops measuring the dive duration [e.g., 5 minutes as shown in Fig. 3 or 36 minutes as shown in Fig. 7] when the portable electronic device is out of water as the portable electronic device enters the non-water mode as the first normal operating mode, so as to render the chronograph function being inactive [for measuring a dive duration] when the portable electronic device is the first normal operating mode [or the non-water mode] as the portable electronic device is on land, and the chronograph function being active when the portable electronic device is the second operating mode [or the water mode] as the portable electronic device is underwater).
The above modified Yilmaz, as discussed above, discloses the portable object capable of operating both in the first normal operating mode on land and in the second operating mode in underwater, but is silent to a particular chronograph function associated with the first and second normal operating modes, as claimed. Suzuki discloses a portable object also capable of operating both in the first normal operating mode on land and in the second operating mode in underwater and associating the particular chronograph function associated with the first and second normal operating modes, as claimed, so as to automatically activate and deactivate the aforementioned chronograph function in according with a particular diving application. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the portable object of Yilmaz to include the chronograph function, in view of the aforementioned teaching in the Suzuki reference, to improve the above .
Claim 30 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz in view of Kaikuranta and Shin, and further in view of Ruchonnet (US 7,778,115 B2.)
As per claim 30, the above modified Yilmaz in view of Shin, as discussed in the above rejection to claim 20, discloses the electronic module programmed to activate the function in response to the simultaneous activation of the at least two of touch pads and the second operating mode is an operating mode in which the function is functionally active and drawing power (see the discussion in the rejection of claim 20; or see Yilmaz at least ¶ [0025] and Kaikuranta at least ¶ [0007]:1-7.) The above modified Yilmaz, as discussed in the above rejection to claim 24, obviously renders the first operating mode being a normal operating mode (or a non-water mode in view of Shin) which a touch control function of the electronic module is active (but not a chronograph function of the electronic module being inactive, as claimed) and the second operating mode (such as the water mode in view of Shin) being an operating mode in which the touch control function is inactive (but not a chronograph function of the electronic module being active, as claimed). See the Shin reference discussed in the above rejection to claim 24.
However, in the same field of endeavor, Ruchonnet discloses a portable object (a watch; see at least Fig. 1; Abstract) comprising a pressure sensing device for automatically starting the chronograph function when the portable object is in the water and automatically stopping the chronograph function when the portable object is out of the water (see at least Abstract; Col. 3:5-19), so as to render wherein the first operating mode is a normal operating mode in which a chronograph function of the electronic module is inactive when the portable object is out of water, and the second operating mode is an operating mode in which the chronograph function is active when the portable object is in the water.
The above modified Yilmaz, as discussed above, discloses the portable object capable of operating both in the first normal operating mode on land and in the second operating mode in underwater, but is silent to a particular chronograph function associated with the first and second normal operating modes, as claimed. Ruchonnet discloses a portable object also capable of operating both in the first normal operating mode on land and in the second operating mode in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hainzl (US 2010/0099394 A1) discloses a related portable device wherein the touch screen of the portable device is not electrically activatable when the portable device is in a locked state (see at least Abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626